 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   DIMITRIOS KASTIS,                                  Case No. 1:18-cv-01325-DAD-BAM
12                      Plaintiff,                      ORDER DIRECTING PLAINTIFF TO FILE
                                                        CONSOLIDATED AMENDED COMPLAINT
13          v.
                                                        THIRTY-DAY DEADLINE
14   JOE ALVARADO, et al.,
15                      Defendants.
16

17

18          Plaintiff Dimitrios Kastis (“Plaintiff”) is proceeding pro se and in forma pauperis in this
19   civil rights action pursuant to 42 U.S.C. § 1983. On February 20, 2019, the district court
20   determined that because this action involved the same or similar parties, claims, and questions of
21   fact or law, it should be consolidated with Plaintiff’s later filed actions in Case Nos. 1:18-cv-
22   01378-DAD-BAM, 1:18-cv-01430-DAD-BAM, 1:18-cv-01457-DAD-BAM, and 1:18-cv-01521-
23   DAD-BAM.
24          Plaintiff’s complaints, which allege that various defendants deprived him of his civil
25   rights in their criminal prosecutions of Plaintiff in state and federal court, are subject to an initial
26   screening. The Court screens complaints brought by persons proceeding in pro se and in forma
27   pauperis. 28 U.S.C. § 1915(e)(2). A complaint, or any portion thereof, is subject to dismissal if it
28
                                                        1
 1   is frivolous or malicious, if it fails to state a claim upon which relief may be granted, or if it seeks

 2   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B)(ii).

 3          Due to the recent consolidation, and in the interests of efficiency and judicial economy,

 4   Plaintiff shall be required to file a single, consolidated, amended complaint in this action.

 5          Plaintiff’s amended complaint should be brief, Fed. R. Civ. P. 8(a), but it must state what

 6   each named defendant did that led to the deprivation of Plaintiff’s constitutional rights, Ashcroft

 7   v. Iqbal, 556 U.S. 662, 678-79, 129 S.Ct. at 1948-49 (2009). Although accepted as true, the

 8   “[f]actual allegations must be [sufficient] to raise a right to relief above the speculative level . . .

 9   .” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). Plaintiff is

10   advised that an amended complaint supersedes the original complaint. Lacey v Maricopa Cty.,

11   693 F.3d 896, 927 (9th Cir. 2012). Therefore, Plaintiff’s amended complaint must be “complete

12   in itself without reference to the prior or superseded pleading.” Local Rule 220.

13          Accordingly, it is HEREBY ORDERED that:

14          1.      Within thirty (30) days from the date of service of this order, Plaintiff shall file a

15   single amended, consolidated complaint;

16          2.      Plaintiff shall clearly identify the amended complaint as “First Amended

17   Complaint” and refer to the case number; and

18          3.      If Plaintiff fails to file an amended complaint in compliance with this order, the

19   Court will recommend dismissal of this action for failure to obey a court order.

20
     IT IS SO ORDERED.
21

22      Dated:     April 2, 2019                                /s/ Barbara    A. McAuliffe             _
                                                            UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                        2
